Cassoday, C. J.
Ib was conceded on the trial, on the part, of the plaintiff, that the goods in process of manufacture-when the agreement of January 24, 1893, was made would belong to the defendant upon his paying or accounting for the materials used at the market price. It is undisputed that a portion of the goods, including the goods in question, which had then been manufactured, were then stored in the-defendant’s storeroom or warehouse; and that they had been so manufactured and stored under the arrangement between the defendant, as the principal stockholder, director, and manager, and all the other stockholders and officers, whereby the defendant was to advance monej'' to carry on the business, and take and dispose of the goods so manufactured, or the proceeds thereof, at least to the extent of reimbursing himself for the moneys so advanced. The plaintiff claims title through Battis & McCabe, as purchasers of the stock of the defendant and his wife, as mentioned. The agreement for such transfer covered “stock on hand, stock of manufactured and partly manufactured goods now on hand-,in the factory of said company at RiponP We do not understand that the defendant thereby intended to surrender, or did surrender, any claim for moneys he had so advanced in the business, nor that he thereby intended to surrender, or did surrender, the goods which he had previously taken and! then had in his own storeroom or warehouse, either as security for or in payment of the moneys he had -so advanced.. It is immaterial whether he held the goods as security and as a pledgee, or as owner, since the moneys so advanced far exceeded the value of the goods so retained. This is an action at law, and not in equity; and, as we view the case, the question of the validity of the arrangement whereby the defendant so advanced the money and so received the goods is not here involved. The goods were in the possession of the defendant before the purchase of the stock by Battis &. *527McCabe; and there is nothing to indicate that the plaintiff has a superior right to the same. Since the Ripon Paper Box Company received and had the benefit of the moneys advanced by the defendant, the plaintiff, as its successor, is in no position to repudiate the transaction whereby the company so received the money.
By the Gourt.— The judgment of the circuit court is reversed, and the cause is remanded with direction to dismiss the complaint.